 
 
I 
108th CONGRESS
2d Session
H. R. 3976 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2004 
Mr. English introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the depreciation adjustments required in computing alternative minimum taxable income. 
 
 
1.Repeal of depreciation adjustments in computing alternative minimum taxable income 
(a)Adjustments applicable to all taxpayersSubsection (a) of section 56 of the Internal Revenue Code of 1986 (relating to adjustments applicable to all taxpayers) is amended by striking paragraph (1). 
(b)Item of tax preferenceSubsection (a) of section 57 of such Code (relating to general rule for items of tax preference) is amended by repealing paragraph (6). 
(c)Conforming amendments 
(1)Section 55(e)(2)(A) of such Code is amended by striking 56(a)(1) (relating to depreciation) and section. 
(2)Section 1400I(f) of such Code is amended by striking paragraph (4). 
(d)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2004.  
 
